Name: Commission Regulation (EEC) No 1384/85 of 24 May 1985 temporarily suspending the advance fixing of export refunds for certain beef and veal sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 136/24 Official Journal of the European Communities 25. 5 . 85 COMMISSION REGULATION (EEC) No 1384/85 of 24 May 1985 temporarily suspending the advance fixing of export refunds for certain beef and veal sector products order to discourage applications for the advance fixing of refunds from being submitted for speculative purposes, the advance fixing of refunds should be suspended until the new refunds come into effect, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the refunds for beef and veal products were fixed by Commission Regulation (EEC) No 1227/85 0 ; Whereas it is necessary, in the light of the situation on certain markets, to adjust the refunds ; whereas, in HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of refunds in respect of products falling within subheadings 02.01 A II a) 4 ex bb) (22), fifth indent : 02.01 A II b) 4 ex bb), first indent ; and 02.01 A II b) 4 ex bb), other, first indent, of the Common Customs Tariff as listed in the Annex to Regulation (EEC) No 1227/85 is hereby suspended from 25 to 29 May 1985. Article 2 This Regulation shall enter into force on 25 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 May 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 24 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17 . (3) OJ No L 156, 4 . 7 . 1968, p. 2. (4) OJ No L 61 , 5 . 3 . 1977, p . 16 . 0 OJ No L 125, 11 . 5 . 1985, p. 15 .